                                   UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
                                                     SAN JOSE DIVISION


In re: ROBERT S. BROWER, SR.                                      §                 Case No. 15-50801
                                                                  §
                                                                  §
                      Debtor(s)                                   §                     Jointly Administered

Post-confirmation Report                                                                                                Chapter 11

Quarter Ending Date: 06/30/2021                                                            Petition Date: 03/11/2015



Plan Confirmed Date:11/06/2017                                                       Plan Effective Date: 09/15/2020


This Post-confirmation Report relates to:     Reorganized Debtor
                                              Other Authorized Party or Entity: ROBERT BROWER SR LIQUIDATING TRUST
                                                                                  Name of Authorized Party or Entity




/S/ RICHARD PIEROTTI                                                    RICHARD PIEROTTI
Signature of Responsible Party                                           Printed Name of Responsible Party
07/13/2021
Date
                                                                        333 PINE ST, FL 5, SAN FRANCISCO CA 94104
                                                                         Address


STATEMENT: This Periodic Report is associated with an open bankruptcy case; therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




        Case: 15-50801            Doc# 321       Filed: 07/14/21         Entered: 07/14/21 08:34:23              Page 1 of 3
UST Form 11-PCR (06/07/2021)                                      1
Debtor's Name ROBERT S. BROWER, SR.                                                                                  Case No. 15-50801


Part 1: Summary of Post-confirmation Transfers

                                                                                                                                    Total Since
                                                                                                    Current Quarter                Effective Date

 a. Total cash disbursements                                                                                            $0                          $0
 b. Non-cash securities transferred                                                                                     $0                          $0
 c. Other non-cash property transferred                                                                                 $0                          $0
 d. Total transferred (a+b+c)                                                                                           $0                          $0

Part 2: Preconfirmation Professional Fees and Expenses
                                                                                      Approved       Approved         Paid Current         Paid
                                                                                    Current Quarter Cumulative          Quarter          Cumulative
a.          Professional fees & expenses (bankruptcy)
            incurred by or on behalf of the debtor                Aggregate Total
                                                                                               $0      $102,757                    $0               $0
            Itemized Breakdown by Firm
                   Firm Name                            Role
            i      WILLIAM J. HEALY                     Other                                  $0      $102,757                    $0               $0
            ii                                          Other                                  $0               $0                 $0               $0


                                                                                      Approved       Approved         Paid Current         Paid
                                                                                    Current Quarter Cumulative          Quarter          Cumulative
b.          Professional fees & expenses (nonbankruptcy)
            incurred by or on behalf of the debtor                Aggregate Total
            Itemized Breakdown by Firm
                   Firm Name                            Role
            i
            ii
c.          All professional fees and expenses (debtor & committees)

Part 3: Recoveries of the Holders of Claims and Interests under Confirmed Plan
                                                      Total
                                                   Anticipated                                                                               % Paid of
                                                    Payments             Paid Current                                                        Allowed
                                                   Under Plan              Quarter           Paid Cumulative         Allowed Claims           Claims
 a. Administrative claims                                  $277,355                     $0             $1,625                 $275,355             1%
 b. Secured claims                                                $0                    $0                 $0                           $0         0%
 c. Priority claims                                               $0                    $0                $0                            $0         0%
 d. General unsecured claims                                      $0                    $0                 $0                $5,251,800            0%
 e. Equity interests                                              $0                    $0                 $0


Part 4: Questionnaire
     a. Is this a final report?                                                                                  Yes          No
             If yes, give date Final Decree was entered:
        If no, give date when the application for Final Decree is anticipated:         12/31/2022
 b. Are you current with quarterly U.S. Trustee fees as set forth under 28 U.S.C. § 1930?                        Yes          No




            Case: 15-50801               Doc# 321              Filed: 07/14/21         Entered: 07/14/21 08:34:23                    Page 2 of 3
UST Form 11-PCR (06/07/2021)                                                    2
Debtor's Name ROBERT S. BROWER, SR.                                                               Case No. 15-50801




                                                       Privacy Act Statement
28 U.S.C. § 589b authorizes the collection of this information and provision of this information is mandatory. The United
States Trustee will use this information to calculate statutory fee assessments under 28 U.S.C. § 1930(a)(6) and to
otherwise evaluate whether a reorganized chapter 11 debtor is performing as anticipated under a confirmed plan.
Disclosure of this information may be to a bankruptcy trustee when the information is needed to perform the trustee's
duties, or to the appropriate federal, state, local, regulatory, tribal, or foreign law enforcement agency when the information
indicates a violation or potential violation of law. Other disclosures may be made for routine purposes. For a discussion of
the types of routine disclosures that may be made, you may consult the Executive Office for United States Trustee's
systems of records notice, UST-001, "Bankruptcy Case Files and Associated Records." See 71 Fed. Reg. 59,818 et seq.
(Oct. 11, 2006). A copy of the notice may be obtained at the following link: http://www.justice.gov/ust/eo/
rules_regulations/index.htm. Failure to provide this information could result in the dismissal or conversion of your
bankruptcy case, or other action by the United States Trustee. 11 U.S.C. § 1112(b)(4)(F).


I declare under penalty of perjury that the foregoing Post-confirmation Report and its attachments, if
any, are true and correct and that I have been authorized to sign this report.



/S/ MICHAEL G. KASOLAS                                                MICHAEL G. KASOLAS
Signature of Responsible Party                                         Printed Name of Responsible Party
LIQUIDATING TRUSTEE                                                    07/13/2021
Title                                                                  Date




        Case: 15-50801           Doc# 321       Filed: 07/14/21        Entered: 07/14/21 08:34:23             Page 3 of 3
UST Form 11-PCR (06/07/2021)                                     3
